Citation Nr: 0424222	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  96-35 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
December 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
January 1996 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.  

This case was previously before the Board in May 1997, and 
was remanded to the RO for further development of the medical 
and other evidence of record.  In February 2000, the Board 
denied the veteran's claim for service connection for PTSD.  
The veteran appealed that denial to The United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court"), 
and in August 2001, the Court vacated the Board's February 
2003 decision and remanded the case to the Board for 
consideration of the Veterans Claims Assistance Act.   

In September 2003, the Board remanded the claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's has diagnoses of PTSD.  

3.  The veteran did not engage in combat against the enemy 
during his military service.  

4.  The record contains no diagnosis of PTSD based upon 
credible supporting evidence that a claimed in-service 
stressor actually occurred.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. § 1110, 1131, 1154(b), 5107(a) (West 2002); 38 
C.F.R. §§ 3.303, 3.304(d), 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for PTSD has been properly undertaken.  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in March 2004, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.  In addition, the 
case was remanded twice by the Board for additional 
development.  All relevant VA outpatient treatment records 
have been obtained.  There is no indication that there are 
any pertinent private records available that should be 
obtained.  Therefore, any outstanding development not already 
conducted by VA is without prejudice; hence, any deficiencies 
in the duties to notify and to assist constitute harmless 
error.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the March 2004 letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

In addition, in the March 2004 letter sent to the veteran 
from RO, the veteran was encouraged to send any additional 
information within 60 days.  He was also informed that he had 
up to one year to respond.   A recent court decision held 
that VA must wait one year before denying a claim.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003).  In the Veterans Benefits Act of 2003, Congress 
reinstated VA's authority to make decisions on all claims 
without waiting one year.  Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

The veteran contends that he served as a crash crewman on an 
air/sea rescue unit during active service; that he had to 
pick up body parts on runways; and that he developed PTSD as 
a consequence of his exposure to horrifying and traumatic 
experiences. 

I. The Evidence

The veteran's DD Form 214 shows that he served on active duty 
in the United States Navy from February 1964 to December 
1967; that he did not complete any service technical or 
specialty training schools; that he was not wounded in 
service; and that he did not receive any awards or 
decorations for valor.  His military occupational specialty 
was Aviation Bosun's Mate (H).  The equivalent civilian 
occupation for the veteran's duties in service was Lineman 
(air transport).  

The veteran's service medical records are silent for 
complaint, treatment, findings or diagnosis of an acquired 
psychiatric disability during his period of active service, 
on service separation examination, or within the initial 
postservice year.  In September 1979, approximately 12 years 
following final service separation, the veteran sustained 
severe facial and brain trauma in a motorcycle accident.  

A report of private psychological testing and evaluation of 
the veteran in June 1980 yielded a diagnosis of 
psychophysiological depressive reaction secondary to 
remaining mild residuals from a head injury in a man with 
something of a repressive-hysterical personality makeup.  At 
a personal hearing held in April 1982, the veteran made no 
mention of PTSD stressors or symptomatology.  A February 1987 
evaluation of the veteran by a private physician for purposes 
of a disability determination resulted in a diagnosis of 
paranoid personality disorder.  A December 1985 VA hospital 
summary diagnosed an adjustment reaction to stress 
(job/family). A report of psychological testing at The 
Memminger Center in May 1987 diagnosed organic brain damage 
consistent with the type of coup-contracoup brain trauma 
often associated with motor vehicle accidents.  VA outpatient 
clinic records dated in October 1988 show Axis I diagnoses of 
organic personality syndrome, and insomnia related to organic 
factors; an Axis II diagnosis of paranoid traits; and Axis 
III diagnoses of anosmia, left optic nerve nonfunctional, 
right tinnitus, chronic headache, seizure disorder.  The 
veteran was further noted to claim PTSD stemming from duties 
as a fireman in the Navy, but he declined to give details.  

At a personal hearing held at the RO in September 1990, the 
veteran's private attorney introduced into evidence a 
chronology of the veteran's medical history from his 1979 
head injury to the present date, but made no mention of PTSD, 
and the veteran's testimony was devoid of any reference to 
PTSD stressors or symptoms.  A report of VA psychiatric 
examination in May 1991 diagnosed organic personality 
syndrome; alcohol dependency, by history; seizure disorder, 
by history; and residuals of head injury and bifrontal 
craniotomy.  That report noted the veteran's statement that 
he did not feel that he developed any PTSD symptoms from his 
experiences as a crash crewman while in service.  

A rating decision of September 1991 granted a permanent and 
total disability rating for pension purposes, effective April 
1, 1991, based upon the veteran's nonservice-connected 
residuals of a head injury.  The veteran was also awarded 
Social Security Administration disability benefits, effective 
September 1, 1991.  At that time, there was no claim for or 
medical diagnosis of PTSD.  

VA outpatient treatment records dated in December 1994 show 
that the veteran sought treatment for marijuana abuse, but 
was unwilling to enter a program until after his Court date 
on charges of selling marijuana.  In May 1995, he was 
accepted as an outpatient in the Alcohol and Drug Treatment 
Unit (ADTU), VAMC, Topeka, for marijuana abuse.  

A VA hospital summary, dated in May 1995, shows that the 
veteran was admitted at the request of the Court following 
conviction of sale of marijuana.  He reported that he had 
used 3 to 5 joints of marijuana every night since 1967; that 
he had been drinking since age 15 and had experienced 
withdrawal symptoms including tremors, sweating, nervousness, 
nausea, vomiting and diarrhea; that he had been using cocaine 
since the 1960's; that he had experimented with LSD, but was 
not addicted; that he had been taking two tablets of Percocet 
daily for the last nine years; and that he had been taking 
Xanax, .25 mgs. three times daily for six years.  The veteran 
further claimed that he was an Air/Sea Crash Rescue Worker, 
and that he had PTSD due to traumatic rescue missions while 
in service, stating that he occasionally has nightmares or 
flashbacks.  He denied an exaggerated startle response, 
denied hypervigilance; denied having guilt or survivor guilt; 
denied emotional numbing or problems with intimacy; denied 
problems with anger control; denied sleeping with weapons; 
reported that his sleep was not disturbed, and stated that he 
did not wish to be treated in the PTSD unit.  The Axis I 
diagnoses at hospital discharge included cannabis abuse; 
nicotine dependence; alcohol dependence; distant history of 
heroin dependence; distant history of cocaine and LSD abuse.  

The veteran's initial application for service connection for 
PTSD (VA Form 21-526) was received at the RO in May 1995.  In 
that document, he asserted that he was treated for PTSD at 
the VAMC, Topeka, Kansas.  He subsequently failed to respond 
to stressor development letters in June 1995 and in November 
1995.  

A report of VA psychiatric examination, conducted in 1995, 
cited the veteran's statement that he had PTSD due to his 
experiences in service.  He claimed that he was stationed in 
Florida, Georgia, Newfoundland, and Iceland; that his work 
consisted of cleaning up after accidents on the airport 
runway and picking up body parts after crashes.  He alleged 
stressful incidents which included seeing individuals cut in 
half in aircraft wheel wells, mid-air collisions, helicopter 
crashes, ejection-seat firings inside hangars, and 
individuals sucked into jet engine intakes.  He reported that 
he has traumatic dreams which wake him up and stress him out; 
alleged that he has an increased startle response when he 
hears sirens; claimed that he is hypervigilant and has a fear 
of fire; but denied avoidant behavior in connection with his 
"combat experiences", denied feelings of guilt, and denied 
difficulties with anger.  No psychological testing was 
performed.  The Axis I diagnoses included organic personality 
syndrome, alcohol dependence by history, history of cannabis 
abuse, and possible PTSD; the Axis II diagnosis was organic 
personality disorder; Axis IV psychosocial stressors were 
identified as financial difficulties, limited social support, 
and serious medical illness.  The examiner stated that with 
the veteran's organicity, it was difficult to assess 
objectively the contributions from his head injury versus 
other diagnoses such as PTSD, but noted that he was clearly 
impaired by his organic brain dysfunction.  

When asked by the RO to clarify the diagnosis of "possible 
PTSD", and to identify stressors, the examiner responded that 
"to ask the [veteran] to give specifics as far as names, 
dates, locations, of his trauma is ludicrous given his 
organic brain syndrome and difficulty with memory."  She went 
on to state that the veteran had "experienced events in the 
war zone which are quite disturbing and distressing to him, 
he re-experiences the trauma through dreams and occasional 
flashbacks, he has difficulty staying asleep secondary to 
nightmares, he has difficulty concentrating, he describes 
hypervigilance and a startle response to sirens."  She 
refused to identify stressors, asserting that retelling the 
stories was traumatizing to the veteran.  The examiner again 
stated that with the veteran's organicity, it was difficult 
to assess objectively the contributions from his head injury 
versus other diagnoses such as PTSD.  She stated that he was 
clearly impaired by his organic brain dysfunction and that 
such impairment was exacerbated by elements of the PTSD, some 
of which were common to both disorders and others of which 
were difficult to demonstrate or clarify because of the 
organicity.  She repeated the Axis I diagnoses of organic 
brain syndrome, alcohol dependence by history, history of 
cannabis abuse, and removed the "possible" from her diagnosis 
of PTSD; continued the Axis II diagnosis of organic 
personality disorder; and the Axis IV psychosocial stressors 
were again identified as financial difficulties, limited 
social support, and serious medical illness.  

A rating decision of January 1996 denied service connection 
for PTSD.  In his Notice of Disagreement, the veteran cited 
stressful events in service to which he attributed the 
development of PTSD.

A personal hearing was held in September 1996 before a 
Hearing Officer at the RO. Prior to the hearing, the veteran 
insisted that he had revoked his appointment of Veterans of 
Foreign Wars as his accredited representative, and appointed 
Disabled American Veterans.  Since that was not confirmed in 
the record, the veteran insisted on representing himself.  At 
his hearing, the veteran testified that he was an Aviation 
Bosun's Mate Third Class Petty Officer, and that his job 
consisted of being on a crash crew, going to downed aircraft, 
and pulling out dead bodies and others. He stated that he 
thinks he has PTSD after an interview with an individual at 
[VAMC] Topeka; that his service medical records were burned 
up in a fire in St. Louis; that after leaving boot camp, he 
served at the super secret CIA headquarters at NAS [Naval Air 
Station] Glynco, Georgia; that he then served at Keflavik, 
Iceland, in 1964 and 1965, where he was went to the site of a 
helicopter crash and saw severed heads in flight helmets; 
that while stationed at NAS Jacksonville in 1966, a 
serviceman was sucked into the intake of a F8U Crusader; that 
while stationed at NAS Pensacola or Jacksonville, someone 
ejected inside a hanger; that while at MCAS Yuma, Arizona, in 
1967, he witnessed a mid-air collision over the field; that 
an aircraft landing gear collapsed in Newfoundland, crushing 
a serviceman; that he participated in raising the aircraft 
from the victim's body; that one guy flew into a barrier 
chain in Newfoundland; that a serviceman was run over by a 
ground compressor unit; and that when he attempted to give 
him mouth-to-mouth resuscitation, the victim's innards came 
up into his mouth.  The veteran further testified that he was 
stationed for six months in Newfoundland and for a year and a 
half in Iceland; and that he was assigned to VW-13 while in 
Newfoundland, and to VA-44 while at NAS Jacksonville.  A 
transcript of the testimony is of record.  

The veteran's service personnel records show that he attended 
boot camp at the U.S. Naval Recruit Training Depot, San 
Diego, from February to May 1964; that he was transferred for 
temporary duty at NAS Glynco, Georgia, from May to September 
1964; that he was assigned to a training school at NAS 
Pensacola, but was dropped for lack of aptitude and interest 
and served as a messman for 30 days; that in December 1964, 
he was sent to the Naval Receiving Station, Norfolk, 
Virginia; that he was assigned to Airborne Early Warning 
Squadron Thirteen (AEW-13) in Argencia, Newfoundland, from 
January 1965 to June 1965; that in June 1965, he was 
transferred to NAS Keflavik, Iceland, where he served for one 
year; and that in July 1966, he was transferred to Attack 
Squadron Forty-four (VA-44) at NAS Cecil Field, Florida, 
where he served until service discharge in December 1967.

In November 1996, the veteran submitted a written statement 
in which he asserted, in pertinent part, that the transcript 
of his testimony disclosed that there was very little 
evidence to support his claim; that while in Iceland, he was 
part of a crew that worked for Icelandic fireman; that he 
recently moved to a village to get away from airports and 
sirens; and that he wanted an increase in his disability 
payments.

The case was Remanded to the RO in May 1997 in order to 
obtain verification of the veteran's alleged stressors from 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR), and to obtain a special VA psychiatric 
evaluation of the veteran by a panel of two board-certified 
psychiatrists under the newly-revised criteria for evaluating 
mental disorders, effective November 7, 1996.

In June 1997, the veteran submitted duplicate copies of his 
private and VA medical records dated from October 1979 to 
April 1995, together with a copy of his September 1996 
hearing transcript and additional material not relevant to 
his PTSD claim. In response to a request for the name and 
address of any physician who had treated him for PTSD, he 
cited only an individual named Padilla at the VAMC, Topeka. 
Treatment records from that facility were already of record.

A June 1998 letter from USASCRUR stated that available 
military records did not confirm the veteran's stressor 
stories.  It was noted that available histories of the NAS, 
Cecil Field, and Attack Squadron Forty-four showed that in 
March 1966, one of the squadron's A4E aircraft experienced 
inflight engine failure and was lost northeast of 
Gainesville, Florida; that the pilot ejected and was 
recovered uninjured; that also in March 1966, another 
squadron A4E experienced an inflight engine failure while in 
the bombing pattern at Yuma, Arizona, and was lost; that the 
pilot ejected and was recovered uninjured; and that no 
squadron history for 1967 was available.  Histories of the 
NAS Keflavik for 1965 and 1966 were not found, and the Naval 
Safety Center in Norfolk was unable to verify the helicopter 
accident at Keflavik or the other aircraft accidents alleged 
by the veteran, including the mid-air collision at Yuma in 
1967.  The Naval Safety Center indicated that it would need 
the specific dates and aircraft identification numbers to 
conduct any further investigation of the claimed incidents.  

A report of VA psychiatric examination, conducted in August 
1998, offered an Axis I diagnosis of PTSD, chronic, delayed 
onset; organic personality disorder; history of depression; 
and polysubstance abuse, currently in remission; and an Axis 
IV diagnosis of severe stress of being bothered by the PTSD 
symptoms, his inability to work in gainful employment, [and] 
his financial situation.  The diagnosis of PTSD was based 
upon subjective complaints and an unverified history of 
inservice stressors offered by the veteran.  No psychological 
testing was conducted, and the examiner stated that, "I 
really do not need any diagnostic tests at this point because 
he has had all the tests . . . ."

A report of VA psychological testing, conducted in November 
1998, provided a detailed interpretation of a full battery of 
psychological test results, and yielded an Axis I diagnosis 
of dementia secondary to head injury; while Axis IV 
psychosocial stressors were modest income and cognitive 
dysfunction secondary to a head injury. There were no 
findings indicative of PTSD.

A report of VA psychiatric examination of the veteran by a 
Board of two psychiatrists, conducted in November 1998, 
showed that the examiners reviewed the veteran's medical 
records, his claims folders, and documents produced by the 
veteran, including his DD Form 214, a summary of diagnoses 
associated with brain trauma, and photographs of his art 
work.  In addition, the report cited the veteran's family, 
medical, educational, occupational, military, and social 
history.  The veteran's subjective complaints of PTSD 
symptomatology were noted, as well as his statements 
regarding inservice traumatic stressors while serving as a 
crash rescue fireman.  The veteran denied any direct 
involvement with removing bodies from airplanes or of being 
involved in any unique or overwhelming psychological 
experience during his time in the Navy.  Rather, he described 
simply being in an area where an accident happened or 
observing some aspect of a fire and rescue or participating 
from his truck in some type of rescue event.  Findings on 
mental status examination were reported in detail, and 
reference was made to the limitation of memory, judgment, and 
intellect secondary to brain trauma demonstrated on the 
contemporaneous report of psychological testing.  The 
diagnoses were status post traumatic brain injury with mild 
organic deficits; history of clonic seizures; and history of 
cannabis abuse, alcohol abuse, and polysubstance abuse. The 
examiners stated that they did not find evidence of a 
psychological stressor that would qualify the veteran for a 
diagnosis of PTSD; that the symptoms and findings on 
psychiatric examination were for the most part those of a 
post head trauma patient; and that his generalized 
functioning and psychological adjustment did not support a 
diagnosis of PTSD.  

In a February 1999 letter, the veteran objected to the recent 
VA psychiatric examinations, asserting, in pertinent part, 
that the three examiners were "good friends"; that he was 
good friends with one of them; and that they could not see 
through the organic brain syndrome to the PTSD.

A printout from the VA outpatient clinic, Wichita, Kansas, 
reported no additional treatment records of the veteran at 
that facility after 1995.

In April 2004, the veteran submitted additional information 
regarding his inservice stressors.  He stated that he was a 
crash-crew member at Keflavic Naval Air Station and that he 
was transferred to Yuma Arizona after that.  

In April 2004, the veteran was examined by VA.  The claims 
file was reviewed by the examiner.  The veteran's present 
medical history was noted, as was his military history.  His 
stressor information consisted of the veteran stating that he 
lived and worked with a crash crew that was the only fire 
department in the area of Iceland where he was stationed.  He 
stated that they would respond to house fires.  The veteran 
reported that just being there was traumatic because he never 
knew what he was going to see on any run.  He reported that 
while stationed in Yuma, Arizona, he witnessed a midair 
collision of two high speed combat aircraft.  He stated that 
the two pilots ejected and lived.  It was stated that the 
military did not have records of the veteran's service in 
Iceland or in Yuma, Arizona.  The veteran underwent a mental 
status examination.  The diagnoses were: organic brain 
syndrome; PTSD features, does not meet full criteria (did not 
describe the typical response given by a person with PTSD 
when describing his/her reaction t a traumatic event-
criterion A1; he does not satisfy criterion C for the 
diagnosis either).  The examiner stated that no evidence in 
the claims file could be found to verify the veteran's 
stressors.  It was noted that the history the veteran gave is 
not specific to any personal psychological or physical in-
service trauma other than being in an area when aircraft 
accidents or other accidents or fires occurred.  It was noted 
that he did not describe any personal experience in 
extracting bodies, but only vaguely spoke of being part of 
the rescue squad.  

II.  Discussion

In April 1997, the United States Court of Appeals for 
Veteran's Claims (Court) issued its opinion in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  That decision substantially 
modified prior decisions dealing with service connection for 
PTSD, and relies strongly on the November 7, 1996 amendments 
to VA regulations. See 38 C.F.R. §§ 4.125-4.132 (1996) (as 
amended at 61 Fed. Reg. 52695-52702 (1996)). The revised 
regulations specifically adopt the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV) of 
the American Psychiatric Association, for the purpose of 
determining service connection for PTSD.

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Certain 
disorder, including psychoses, are presumed to have been 
incurred in service if manifested within a year of separation 
from service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD is governed by 38 C.F.R. § 
3.304(f), and the following must be present for a grant: 1. 
Medical evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a); 2. credible supporting 
evidence that a claimed in-service stressor actually 
occurred; and 3. a link, established by medical evidence, 
between the veteran's current symptomatology and the in-
service stressor.

In this case, the Board has not rejected VA psychiatric 
diagnoses of PTSD offered in September and December 1995 and 
in August 1998 (favorable medical evidence), but has obtained 
independent medical evidence, consisting of further VA 
psychiatric examinations and psychological testing, to which 
the Board has assigned the greater weight.  The Court has 
held that the Board has the duty to assess the credibility 
and weight to be given the evidence, but must provide 
adequate reasons and bases.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

The record shows that the pertinent diagnosis offered on VA 
psychiatric examination in September 1995 was "possible 
PTSD".  Further, when challenged, the reporting physician 
refused to identify stressors and stated that with the 
veteran's organicity, it was difficult to assess objectively 
the contributions from his head injury versus other diagnoses 
such as PTSD; and that impairment from his organic brain 
dysfunction was exacerbated by elements of the PTSD, some of 
which were common to both disorders and others of which were 
difficult to demonstrate or clarify because of the 
organicity.  Although she removed the "possible" prefix from 
her September 1995 diagnosis of PTSD, the Board finds that 
diagnosis not to be unequivocal, and further notes that the 
Axis IV psychosocial stressors were identified as financial 
difficulties, limited social support, and serious medical 
illness, not inservice stressors or PTSD symptomatology.

The VA psychiatric examiner in August 1998 likewise relied 
upon the veteran's subjective symptom reports and 
unsubstantiated allegations regarding inservice stressors in 
reaching his diagnosis of PTSD.  The examiner further 
declined to undertake or order any additional diagnostic 
testing, asserting that, "I really do not need any diagnostic 
tests at this point because he has had all the tests . . . 
.", while failing to note that none of those tests were 
diagnostic of PTSD. 

The most recent VA examiners found that the veteran did not 
meet the criterion for a diagnosis of PTSD.  This finding was 
reached after a complete review of the claims file, taking a 
history from the veteran and examining him.  

To establish service connection, the medical evidence 
establishing a diagnosis of PTSD, or a nexus between an in- 
service stressor and currently-diagnosed PTSD, must be from a 
"mental health professional."  Cohen, 10 Vet. App. at 140.  
The nature of "credible supporting evidence" of the 
occurrence of an in-service stressor depends on whether the 
claimed stressor is combat-related or noncombat-related.

The requirement of 3.304(f) for "'credible supporting 
evidence' means that 'the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996). However, "credible supporting evidence" need not 
be service department evidence (See Doran v. Brown, 6 Vet. 
App. 283, 288-291 (1994); Moreau, 9 Vet. App. at 395, citing 
to Doran, supra, and post-Doran changes in Manual M21- 1, 
Part VI, 7.46c (Oct. 11, 1995)).

Where the veteran claims that he "engaged in combat," and 
that his PTSD derives from a combat-related stressor, 38 
U.S.C.A. § 1154(b) may require that the veteran's statements 
be accepted as sufficient proof of the existence of the 
stressor. This is the case even if the only evidence showing 
that the veteran "engaged in combat" is not service 
department evidence, but "other supportive evidence." See 
West v. Brown, 7 Vet. App. 70, 76 (1994).  The Court has 
observed that this "serves to provide an almost unlimited 
field of potential evidence to be used to 'support' a 
determination of combat status."  See Gaines, No. 97-39, slip 
op. at 7.  

In connection with the above analysis, where a veteran claims 
that a combat-related stressor occurred, VA must make a 
determination as to whether or not the veteran "engaged in 
combat with the enemy."  See Gaines, No. 97-39, slip op. at 
6-7; Zarycki, 6 Vet. App. at 98.  In this case, the evidence 
shows that the veteran has neither contended nor established 
that he engaged in combat against the enemy, and he has 
disclaimed any such combat service.  The Board finds, as a 
matter of fact, that the evidence establishes that the 
veteran did not engage in combat against the enemy during his 
period of active service.  Accordingly, the veteran is not 
entitled to the lightened evidentiary burden afforded combat 
veterans under the provisions of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (2003).  

Further, the requirement of § 3.304(f) for credible 
supporting evidence means that the appellant's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a noncombat stressor.  See Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  Thus, although the evidence shows that the 
veteran has diagnoses of PTSD made by a mental health care 
professional, as well as findings that he does not have PTSD, 
the fact that the veteran did not engage in combat against 
the enemy renders the veteran's statements insufficient as 
proof of the existence of the stressors.  The service 
department records and USASCRUR research do not verify the 
claimed stressors, and the reports of VA psychiatric 
examination conducted in November 1998 and in April 2004 note 
that the veteran denied any direct involvement with removing 
bodies from airplanes or of being involved in any unique or 
overwhelming psychological experience during his time in the 
Navy.  Rather, he described simply being in an area where an 
accident happened or observing some aspect of a fire and 
rescue or participating from his truck in some type of rescue 
event.  Accordingly, diagnoses of PTSD are not based upon 
"credible supporting evidence" where they rely upon 
unsubstantiated, and subsequently self-contradicted, 
allegations provided by the veteran such as removing body 
parts from runways, pulling out dead bodies from downed 
aircraft, seeing severed heads in flight helmets, witnessing 
an individual sucked into the intake of a F8U Crusader, 
washing off blood after an individual fired an ejection seat 
inside a hanger, witnessing a mid-air collision, raising an 
aircraft after a landing gear collapsed and crushed a 
serviceman, or assertions that the claimant attempted to give 
mouth-to-mouth resuscitation to an injured serviceman, 
resulting in the victim's innards coming into his mouth.  To 
the same point, the Naval Safety Center in Norfolk was unable 
to verify the accident at Keflavik, or any of the other 
aircraft accidents alleged by the veteran.  

Finally, the veteran has not submitted competent medical 
evidence establishing a nexus between an in-service stressor 
and the currently-diagnosed PTSD because the only diagnoses 
of PTSD in the record relied entirely upon a stressor history 
related by the veteran, which is without substantiation in 
the evidentiary record and which, as a matter of law, cannot 
by itself constitute "credible supporting evidence" to 
establish the occurrence of a noncombat stressor.  

Based upon the foregoing, the Board finds that the veteran 
has failed to establish that he meets the evidentiary 
criteria for a grant of service connection for PTSD, because 
there is no verified stressor to which any diagnosed PTSD 
could be attributed.  Accordingly, the claim for that benefit 
is denied.


ORDER

Service connection for PTSD is denied.  





	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



